     USDC IN/ND case 2:19-cv-00146 document 1 filed 04/16/19 page 1 of 6


                    UNITED STATES DISTRICT COURT
                    NORTHERN DISTRICT OF INDIANA
                         HAMMOND DIVISION


UNITED STATES OF AMERICA,      )
                               )
             Plaintiff,        )
                               )                 Case No. 2:19cv146
          V.                   )
                               )
TERESA ILENE ARMES,            )
PERSONAL REPRESENTATIVE OF THE )
GUARDIANSHIP OF TERESA ARMES,  )
                               )
             Defendants.       )



                                 COMPLAINT

      Comes now Plaintiff United States of America, by counsel, for and on

behalf of its agency, U.S. Department of Agriculture (USDA), and for its

cause of action alleges the following:

                               JURISDICTION

      1.    This Court has jurisdiction pursuant to 28 U.S.C. Section 1345

and venue is proper.

                               COUNT ONE
                       (Default on Promissory Note)

      2.   On or about October 31, 1986, Defendant Teresa I. Armes executed

and delivered to Plaintiff a promissory note (Acct No. xxx0486) in the amount

of $37,470.00. A copy of said note is attached hereto as AExhibit 1.”
      USDC IN/ND case 2:19-cv-00146 document 1 filed 04/16/19 page 2 of 6


      3.    To secure payment of said promissory note Defendant Teresa I.

Armes executed and delivered to Plaintiff a mortgage on the following

described real estate in Porter County, to wit:

      Lot 32 in Block 17 in Saint Michael American Russian Orphan Home
      and Institution Subdivision, as shown in Miscellaneous Record “N”,
      page 184 now shown in Plate File 6-C-2, Porter County, Indiana.

      Commonly known as: 725-1 Fox River Road, Valparaiso, Indiana 46383

      (the “Subject Property”).

The mortgage was recorded in the Office of the Recorder of Porter County,

Indiana, on October 31, 1986, in Book 485 at Page 566, a copy of which is

attached hereto as “Exhibit 2.”

      4.    As a part of this transaction, Defendants Teresa I. Armes

executed a Subsidy Repayment Agreement (“Subsidy Agreement”), a copy of

which is attached hereto as AExhibit 3.@ By this agreement, the United

States agreed to defer a portion of the accruing interest so long as there was

no default, but in the event of a default, the credited interest becomes due as

an in rem charge secured by the mortgage. There is due under the Subsidy

Agreement the sum of $7,436.36.

      5.    On or about October 10, 1996, Defendant Teresa I. Armes

executed and delivered to Plaintiff a promissory note (Acct No. xxxx4499) in

the amount of $8,330.00. A copy of said note is attached hereto as AExhibit

4.”
     USDC IN/ND case 2:19-cv-00146 document 1 filed 04/16/19 page 3 of 6


      6.    To secure payment of said promissory note Defendant Teresa I.

Armes executed and delivered to Plaintiff a mortgage on the following

described real estate in Porter County, to wit:

      LOT 32 IN BLOCK 17 IN SAINT MICHAEL AMERICAN RUSSIAN
      ORPHAN HOME AND INSTITUTION SUBDIVISION, AS SHOWN IN
      MISCELLANEOUS RECORD “N”, PAGE 184 NOW SHOWN IN
      PLATE FILE 6-C-2, PORTER COUNTY, INDIANA.

      Commonly known as: 725-1 Fox River Road, Valparaiso, Indiana 46383

      (the “Subject Property”).

The mortgage was recorded in the Office of the Recorder of Porter County,

Indiana, on October 18, 1996, in Book 759 at Page 13, a copy of which is

attached hereto as “Exhibit 5.”

      7.    As a part of this transaction, Defendants Teresa I. Armes

executed a Subsidy Repayment Agreement (“Subsidy Agreement”), a copy of

which is attached hereto as AExhibit 6.@ By this agreement, the United

States agreed to defer a portion of the accruing interest so long as there was

no default, but in the event of a default, the credited interest becomes due as

an in rem charge secured by the mortgage. There is due under the Subsidy

Agreement the sum of $2,065.88.

      8.    Plaintiff is the holder of the promissory note, mortgage and

Subsidy Agreement.


                                       3
     USDC IN/ND case 2:19-cv-00146 document 1 filed 04/16/19 page 4 of 6


      9.    Defendant Teresa I. Armes is in default in repayment of the

obligations due to Plaintiff under the terms of the promissory note.

      10.    The Plaintiff accelerated the indebtedness and made demand for

payment in full, and no payment has been received. All conditions precedent

to the assertion of this cause of action against Defendant Teresa I. Armes

have been satisfied and/or have occurred.

      11.    Defendant Teresa I. Armes owes Plaintiff, pursuant to the notes

and mortgages, the sum of $153,130.72 consisting of $79,028.87 in principal

and $38,518.95 in accrued interest as of March 27, 2019, with interest

thereafter at the rate of $18.2203 per day to the date of judgment, plus

interest credit under the Subsidy Agreement in the sum of $35,582.90. In

addition, the government may incur additional costs and expenses associated

with the preservation and sale of the real property, which may become due

and owing under the terms of the note and mortgage.

                                COUNT TWO
                                (Foreclosure)

      12.    Plaintiff restates and incorporates by reference allegations 1

through 11 as though fully stated herein.

    13.      Defendant Personal Representative of the Guardianship of

Teresa Armes is made a defendant to answer as to its interest in the real


                                        4
     USDC IN/ND case 2:19-cv-00146 document 1 filed 04/16/19 page 5 of 6


estate by virtue of an Order Appointing Permanent Guardian Over Person

and Estate of Incapacitated Person, entered on October 20, 2014, as Cause

No, 64D01-1408-GU-007083, in Porter County Superior Court.

    14.      The mortgages of Plaintiff are prior and paramount to the

interest of all other parties to this action.

   WHEREFORE, Plaintiff respectfully prays that the Court:

      A. Enter judgment in rem against the mortgaged real estate in the

          amount of $153,130.72, together with interest accruing after March

          27, 2019, to date of judgment at the rate of $18.2203 per day, plus

          any such further costs and expenses as may be incurred to the date

          of sale of the property and in personam against Defendant Teresa I.

          Armes, in the amount of $117,547.82 (the in rem judgment minus

          the differed interest or subsidy recapture in the amount of

          $35,582.90), and all other costs herein;

      B. Enter an order declaring Plaintiff’s mortgage to be prior and

          paramount to the interests of all other parties and determining the

          amount and priorities of the interests of all parties to the real estate;

          and an order foreclosing the equity of redemption of defendants in

          the real estate;

      C. Enter an order directing the sale of the property by the U.S.
                                          5
USDC IN/ND case 2:19-cv-00146 document 1 filed 04/16/19 page 6 of 6


   Marshall and application of the proceeds first to the costs of sale,

   second to payment of the judgment of Plaintiff, with any then-

   remaining proceeds paid to the Clerk of the Court to be disposed of

   as the Court shall direct;

D. Issue a Writ of Assistance upon proper Praecipe if the purchaser of

   the real estate be denied possession; and

E. Award such other and further relief as is just and proper in the

   premises.

                            Respectfully submitted,

                            THOMAS L. KIRSCH II
                            UNITED STATES ATTORNEY


                      By:   s/Deborah M. Leonard
                            Deborah M. Leonard
                            Assistant United States Attorney
                            United States Attorney’s Office
                            Northern District of Indiana
                            E. Ross Adair Federal Bldg, U.S. Courthouse
                            1300 South Harrison Street, Room 3128
                            Fort Wayne, IN 46802-3489
                            Tel: (260) 422-2595
                            Fax: (260) 426-1616
                            Email: deborah.leonard@usdoj.gov




                                 6
                USDC IN/ND case 2:19-cv-00146 document 1-1 filed 04/16/19 page 1 of 3




                                               UNITED STATES DEPARTMENT OF AGRlCULT''"'t
 Form FmHA 440-16
 (Rev. 11-1 Q. 75)                                   FARMERS HOME ADMINISTRATI                                                '
                 KIND OF LOAN                                                         STATE
   Type:~~O=ANol±J__                                                                               INDIANA
                                                         PROMISSORY NOTE              COUNTY
                         Pursuant to:
   ID{ Consolidated Fum a.nd Rural                                                         Porter Countz, IN
        Development Act.
                                                                                      c1s5:~~~315525295
   0 Tide V of the Housing Act of 1949.

                                                                            Date __ ...Qs~.?htt:!'_.?.2.L. ..-------- ·- , 19 1}§_.
    FOR VALUE RECEIVED, the undersigned (whether one or more persons, herein called "Borrower!!) jointly and
 severally promise to pay to the order of the United States of America, acting through the Farmers Home Administration,

 United States Department of Agriculture, {herein called the "Government") at its office     in------·------·---
                    LA PORTE,              INDIANA      46350
 _., . .. _. . ...... _.. _
                          ________   ~·--- · -···--·---------·--·-----.-.----·--------------··-·---,




TIIE PRINCIPAL SUM OF __'!!j,!R~__g_~!ffi T_!!~US~UR -~~~m~~EVENTY an~__00/~_9_D_:_::-_:-..=:.=_::-

              37 • 470 • 00----------------------------) I INTEREST th UNPAID PRINCIPAL f
DOLLARS (s - -- - - - - - - - - - - - · - · - · - ··- -- - · - • pus on e              o
_NINE        JLI}.<LQ~E-HALg_           __________ PERCENT ( _ _990--%) PER ANNUM.




Payment of the said Principal and Interest shall be as ag~eed between the Borrower and the Government using one of four
alternatives as indicated below: (check one)
0 I.      Principal and Interest payments shall be deferred . The first installment shall be aU accrued interest and shall be due

on -·--..,..._._                      • 19 _ . Payment of Principal and later accrued Interest shall be in - - - - - - -
installments as indicated in the box below;

0 II.        Principal and Interest payments shall be deferred. The interest accrued to ~--·             - - - -- - . 1 9 -
shall be added to the Principal. Such new Principal and later accrued Interest shall be payable in _ _ _ _ _ _ _ regular
amortized installments on the dates indicated iri the box below . Borrower authorizes the Government to enter the amount of

such new Principal herein $ - - - · - - - · - - - - - ·- and the amount of such regular installments in the box below,
when such amounts have been detennined.

0 III.       Payment of Interest shall not be deferred. Installments of accrued Interest shall be payable on the _

of each                  - - beginning on _                - - - - - - · 19-,through                                        , 19_,

Principal and later accrued Interest shall be paid In _          ---·---Installments as indicated In the box below;

XXIV. Payments shall not be deferred. Principal and Interest shall be paid in            396~------ installments as indicated
in the box below:



$ ___              311. 00---=:.==..-_---------------               on _ _ .Nmremher.     ....2.9----                , 19BQ.... , and

S            311 •         .90-::.::=..::.:------------------
                                                 thereafter on the .. 29th           of each _.li.ill:ITJ!
lUltil the PRINCIPAL and INTEREST are fully paid except that the FINAL INSTALLMENT of the entire indebtedness

evidenced hereby,lf not sooner paid, shall be due and PAYABLE_:TI!!BTI::.THREE - - · - ( _ 33-------) YEARS
from the DATE of this NOTE. The consideration herefor shaU support any agreement modifying the foregoing schedule
of payments.
                                                                EXHIBIT 1
    USDC IN/ND case 2:19-cv-00146 document 1-1 filed 04/16/19 page 2 of 3




         If the total amount of the loan is not advanced at the time of loan closing, the loan shall be advanced to the Borrower as
     requested by Borrower and approved by the Government. Approval of the Government Is mandatory provided the advance
     is requested for a purpose authorized by the Government. Interest shall accrue on the amount of each advance from Its
     actual date as shown on the reverse hereof. Borrower authorizes the Government to enter the amount and date of such
     advance ln the Record of Advances.
         Every payment made on any indebtedness evidenced by this note shall be applied first to interest computed to the effective
     date of the payment and then to principal.
        Prepayments of scheduled installments, or any portion thereof, may be made at any time at the option of Borrower.
     Refunds and extra payments, as defined in the regulations (7 C.F.R. 1861.2) of the Farmers Home Administration according
     to the source of funds involved, shall, after payment of interest, be applied to the installments last to become due under this
     note and shall not affect the obligation of Borrower to pay the remaining instaUments as scheduled herein.
         Borrower agrees that tlte Government at any time may assign tlus note and insure the payment thereof, and in such case,
     though the note is not held by the Government, Borrower shall continue to pay to the Government, as collection agent for
     the holder, all installments of principal and interest as scheduled herein.
        If this note Is held by an insured lender, prepayments made by Borrower may, at the option of the Government, be
     remitted by the Government to the holder promptly or, except for final payment, be retained by the Government and
    remitted to the holder on either a calendar quarter basis or an annual installment due date basis, The effective date of any
    prepayment retained and remitted by the Government to the holder on an annual installment du~ date basis shall be the date
    of the prepayment by Borrower, and the Government will pay the Interest to which the holder is entitled accruing between
    the effective date of any such prepayment and the date of the Treasury check to the holder.
        Borrower hereby certifies that he is unable to obtain .sufficient credit elsewhere to finance his actual needs at reasonable
    rates and terms, taking into consideration prevailing private md cooperative rates and terms in or near his community for
    loans for similar purposes and periods of time, and that the loan evidenced hereby shall be used solely for purposes
    authorized by the Government.
        Property constructed, Improved, purchased, or refinanced in whole or In part with the loan evidenced hereby shall not be
    leased, assigned, sold, transferred, or encumbered, voluntarily or otherwise, without the written consent of the Government.
    Unless the Government consents otlterwise in writing, Borrower (a) will personally operate such property as a fann with his
    own :tnd his family's labor if this Is an FO loan, or (b) will personally occupy and use such property if this is an RH Joan on a
    "nonfarm tract" or a section 504 RH loan.
        REFINANCING AGREEMENT: If at any time It shall appear to the Government that BorroYter may be able to obtain a
    loan from a responsible cooperative or private credit source at reasonable rates and terms for loans for similar purposes and
    periods of time, Borrower will, at the Government's request, apply for and accept a loan in sufficient amount to pay this note
    in full and, if the lender Is a cooperative, to pay for any necessary stock. This paragraph and the preceding paragraph shall not
    apply to any comaker signing this note pursuant to Section 502 of the Housing Act of 1949 to compensate for deficient
    repayment ability of other undersigned person(s).
        DEFAULT: Failure to pay when due any debt evidenced hereby or perform any covenant or agreement hereunder shall
    constitute default under any other instrument evidencing a debt of Borrower owing to, Insured or Guaranteed by the
    Government or securing or otherwise relating to such a debt; and default under any such other instrument shall constitute
    default hereunder. UPON ANY SUCH DEFAULT, the Government at its option may declare ail or any part of any such
    Indebtedness immediately due and payable.
        This Note is given as evidence of a loan to Borrower made or Insured by the Government pursuant to the Consolidated
    Farm and Rural Development Act or Title V of the Housing Act of 1949 and for the type of ioan as is indicated in the
    "KIND OF LOAN" block above. Thls Note shall be subject to the present regulations of the Farmers Home Administration
    and to its future regulations not inconsistent with the express provisions hereof.




'

                                                  EXHIBIT 1
            USDC IN/ND case 2:19-cv-00146 document 1-1 filed 04/16/19 page 3 of 3




                                                                                                                            '
     Presentment, protest, and notJce are mreby waived.
                                                               ~~~L4
                                                               Teresa I. Annes                        (BORROWERj (SEAL)


                                                               --·~-----------·-·----
                                                                                    (SPOUSE)
                                                                                                                   (SEAL)


                                                                       725-1   Fox River Road

                                                                       Valparaiso,            IN     46383


1.          " A Reamortization Agreement dated OCTOBER 28, 1988,
              in the principal sum of $ 36,994.16 has been given
               to modify the payment schedule of this note.                                    11



2.         " A Reamortization Agreement dated 6-28-93, in the
             Principal sum of  $ 35,655.82 has been given to
                                                                                         11
              modify the payment schedule of this note.




                                                RECORD OF ADVANCES
         AMOUNT             DATE               AMOUNT         DATE                       AMOUNT              DATE
(1)$     37_.470.00                       Inns                                   lfJS)$
(2)_S_                                    1(9}$                                  1()6)   s
(3) $                                     (10)    s                              lq 7) $
(4) $                                     (11)    s                              lqg) $
(5)$                                      (12) $                                  19) s
(6) $                                     (13)$                                  1120)   s
(7)$                                     ll14)S                                  1121) $
                                                                         TOTAL    s 37,470.00




                  f>U.S,QP0:197~2/28




                                                          Position 2                          FmHA 440·16 (Rev. 11·10-75)
                                                          EXHIBIT 1
               USDC IN/ND case 2:19-cv-00146 document 1-2 filed 04/16/19 page 1 of 4
                                                                                                                                 'c.~'_"J•


   'I                                          LAWYERS TITLFA*iiiHJI~:;E f.:)f\PO~~.T\0:.._                                          1 ........
                                                                                                                                     '-1 · \ L
L\\? iJsDA-FmHA                                        002 wau Stroe\. su·.~? i :::'".                     ~i:'_   ... . ;   "St}:
                                                                                                                                      \.}   9-




                                                         r>Uo.!H'to'-!\ ,_:, ...... l'· -::r-~­
        Form FmHA 427·1 IN'                            V<4?""' - · IINII.IlJN. M .. ;1
        {Rev, 6-86)
                                         REAL ESTATE MORTGAGE FOR INDIANA                                      03221
           BoOK   485 ME£ 586
            THIS MORTGAGE is made and entered into by --"T=E=RE::.:S...,A:......:;.I.:..•..:..ARM=-=E~t;:_------------
                                                                              51 Of IHO.
                                                                       PORi!:?            cnu~~T¥



    address is            405 lll:fagra, lra1pan1so                    '86
                                                                       OOJ               31 A1t •41    ,India.na46383         ,
    herein called "Borrower'' and the United States of America, acting through the Farmers Home Administration, United States
    Department of Agriculture, herein called the "Government": LOIS C                   't»J:
                                                                                !0:. •...: ,.~

                                                                          h~~~t
          WHEREAS Borrower 1$   • indebted to the Goverrunent as e      •. .  '-·1   I : '"-       •                        .
                                                                                t.~e o more promlSsory note(s) or as,:umptton
    agreement(s), herein called "note," which has been n:eeuted                , u payable to the order of the Government, au-
    thorizes acceleration of the entire indebtedness at the option of the Government upon any default by Borrower, and is
    described as follows:
                                                                              Annual Rate                     Due Date of Final
    Date of Jmtrument                      Pritlcipal Amount                   of Interest                      lnstaUmellt

    October 29, l986                      $37,470.00                                          9.50%                October 29, 2019




           (The interest rate (or limited resource farm ownership or limited resource operating loan(s) secured by this instrument
    may be increased as provided in the Fanners Home Administration regulations and the note.)
           And the note evidences a. loan to Borrower, and the Government, at any time, may assign the note and insure the
    payment thereof pursuant to the ConsoUclated Farm and; Rural Development Act, or Title V of the Housing Act of 1949, or
    any other statute administered by the Farmers Home Administration.
           And it is the purpose and intent of this instrument that, among other things, at all times when the note is held by the
    Government, or in the event the Government should assign this instrument without insurance of the note, this instn1mem
    shall secure payment of the note; but when the note is held by an insured holder, this instrument shall not secure payment of
    the note or attach to the debt evidenced thereby, hut as to the note and such debt shall constitute an indemnity mortgage to
    secure the Government against loss under its insurance contract by reason of any default by Borrower;
           And this instrUment also secures the recapture of any interest credit or subsidy which may be granted to the Borrower
    by the Government pursuant to 42 U.S.C. §1490a:
           NOW, THEREFORE, in consideration of the loan(s) and {a) at all times when the note is held hy the Government, or in
    the event the Government should assign this instrument without insurance of the payment of the note, to secure prompt
    payment of the note and any renewals and extensions thereof and any tlgreemcnts contained therein, including a.ny provision
    for the payment of an insurance or other charge, (b) at all times when the note is held by an insured holder, to secure per-
    formance of Borrower's agreement herein to indemnify and save harmless the Government against loss under its insurance
    contract by reason of any default by Borrower, and (c) in any event and at ill times to secure the prompt payment of all
    advances and expenditures made by the Government, with interest, as hereinafter described, and the perfonnance of every
    covenant and agreement of Borrower contained herein or in any supplementary agreement, Borrower does hereby mortgage,

    assign and warrant unto the Government the following property situated in the State of Indiana, County(ies) o f - - - - -



   Lot 32 in Block 17 in Saint Michael American Russian Orphan Home and Institution
   Subdivision, as shown in Miscellaneous Record "N", page 184 now shown in Plat File
   6-C-2, Porter County, Indiana.



                                                                                                      FmHA427-1 IN (Rev, 6-86)


                                                          EXHIBIT 2
    USDC IN/ND case 2:19-cv-00146 document 1-2 filed 04/16/19 page 2 of 4




      together with all rights, interests, easements, hereditaments and appurtenances thereunto belonging, the rents, issues, and .
     profits thereof and revenues and income therefrom, all improvements and personal property now or later attached thereto
     or reasonably necessary to the use thereof, including, but not limited to, r~ges, refrigerators, clothes washeu, clothes dryers,
     or carpeting purchased or financed in whole or"in part with loan funds, all water, water rights, and water stock pertaining
     thereto, 9-nd ill payments at my time owing to Bqrrower by virtue of any sale, lease, transfer, conveyance, or condemnation
     of any part thereof or interest therein-all of which are herein called "the property";                                   ·
            TO HAVE AND TO HOLD the property unto the Government and its assigns forever in fee simple.
            BORROWER for Borrower's self, Borrower's heirs, executors, administrators, successors and assigns WARRANTS THE
     TITLE to the property to the Government against all lawful claims and demands whatsoever except any liens, encumbrances,
    easements, reservations, or conveyances specified hereinabove, and COVENANTS AND AGREES as follows:
            (1) To pay promptly when due any indebtedness to the Government hereby secured and to indemnify and save harm-
     less the Government against any loss under its insurance of payment of the note by reason of any default by Borrower. At
    aJI times when the note is held by an insured holder, Borrower shall continue to make payments on the note to the Govern-
    ment, as collection agent for the holder.
            (2} To pay to the Government such fees and other charges as may now or hereafter be required by regulations of the
     Farmers Home Administration.
            (3) If required by the Government, to make additional monthly payments of 1/12 of the estimated annual taxe$,
    assessments, insurance premiums and other charges upon the mortgaged premises.
            (4) Whether or not the note is insured by the Government, the Government may at any time pay my other amounts
    including advm(:es for payment of prior and/or junior liens, required herein to be paid by Borrower and not paid by Bor-
    rower when due, as well as any costs md expenses for the preservation, protection, or enforcement of this lien, as advances
    for Borrower's account. All such advances shall bear interest at}be. rate borne by the note which has the highest interest
    rate.                              ·:                                 · ,)- ·    ·
            (5) All advances by the Government, including adv~~es -for payment of prior and/or junior liens, in addition to any
    advances required by the terms of the note, as described by this instrument, with interest shall be immedUI.tely due and pay-
    able by Borrower to the Government witho\lt demand at the,e!fce ~~i~¥ed.in th,e lftest note and shall be secured hereby.
    No such advance by the Government shall relieve Bon ower OOm bU/~ h 41 BoWdwe·l• covenant to pay, Any payment made
    by Borrower may be applied on the note or any indebtedness to the Government secured hereby, in any order the Govern-
    ment determines.
            (6) To use the loan evidenced by the note solely for :purposes authomed by the Government.
            (7} To pay when due all taxes, liens, judgments, eri'cumbrances, and assessments lawfully attaching to or assessed
    against the property, including all charges and assessments in connection with water, water rights, and water stock pertaining
    to or reasonably necessary to the use of the real property described above, and promptly deliver to the Government without
    demand receipts evidencing such payments.
           •(8) ';t'o keep the property insured as required by and under insurance policies approved by the Government and, at
    its request to deliver such policies to the Government.                      .                                        ·


                                                                                                                           "
J
                                                 EXHIBIT 2
        USDC IN/ND case 2:19-cv-00146 document 1-2 filed 04/16/19 page 3 of 4

                                                                                                                            _j
           (9) To :\\aintain improvements in good repair and make repairs required by the Government; operate the property
   in 11 good and husbandmanlike manner; comply with such farm conservation practices and farm and home management plans
   as th~ Government from time to time may prescribe; and not to abandon the property, or cause or permit waste, lessening or
   impairment of the security covered hereby, or, without the written consent of the Government, cut, remove, or lease any
   timber1 gravel, oil, gas, coal, or other minerals except as may be necessary for ordinary domestic purposes.
           (10) To comply with all laws, ordinances, and regulations affecting the property.
           (11) To pay or reimburse the Government for expenses reasonably necessary or incidental to the protection of the lien
   and priority hereof and to the enforcement of or the compliance with the provisions hereof and of the note and any supple-
   mentary agreement (whether before or after default), including but not limited to costs of evidence of title to and survey of
   the property, costs of recording this and other instrwnents, attorneys' fees, trustees' fees, court costs, and expenses of ad-
   vertising, selling, e.nd conveying the property,
           (12) .Except as otherwise provided in the Farmers Home Administration regulations, neither the property nor any
   portion tnereof or interest therein shall be leased, assigned, sold. uansferred, or encumbered, voluntarily or otherwise, with-
  out the written consent of the Government. The Government shall have the sole and exclusive rights as mortgagee hereunder,
  including but not limited to the power to grant consents. partial releases, subordinations, and satisfaction, :md no insured
  holder shall have any right, title or interest in or to the lien or any benefits hereof.
          (13) At all reasonable times the Government and its agents may inspect the property to ascertain whether the cov-
  enants and agreements contained herein or in any supplementary agreement are being performed.
          (14} The Government may (a) extend or defer the marurity of, and renew and reschedule the payments on, the debt
  evidenced by the note or any indebtedness to the Government secured by this instrument, {b) release any/arty who is
  liable under the note or for the debt from Uability to the Government, (c) release portions of the property an subordinate
  its lien, and (d) waive any other of its rights under this instrument, Any and all this can and will be done without affecting
  the lien or the priority of this instrument or Borrower's or any other parry's liability to the Government for payment of the
  note or debt secured by this instrument unless the Government says otherwise in writing. HOWEVER, any forbearance by
  the Government-whether once or often-in exercising any right or remedy under this instrument, or otherwi&e ~forded by
 applicable law, shall not be a waiver of or preclude the exercise of any such right or remedy.
          (15) If at any rime it shall appear to the Government that Borrower may be able to obtain a loan fwm a production
 credit association, a Federal land bank, or other responsible cooperative or private credit source, at teasonable rate& and
 tenns for loans for similar purposes and periods of rime, Borrower will, upon the Government's request, apply for and accept
 such loan in sufficient amount to pay the note and any indebtedness secured hereby and to pay for any stock necessary to be
 purchased in a cooperative lending agency in connection with such loan.
          (16) Default hereunder shall constitute default under any other real estate, or under any personal property or other,
 security instrument held or insured by the Government and executed or assumed by Borrower, and defaUlt under any such
 other security instrument shall constitute default hereunder,                              .
          (17) SHOULD DEFAULT occur in the performance or discharge of any obligation in this instrument or secured by
 this instrument, or should the parties named as Borrower die or be declared incompetent, or should any one of the parties
 named as Borrower be discharged in bankruptcy or declared an insolvent or make an assignment for the beneflt of creoitors,
 the Government, at its option, with or without notice may: (a) declare the entire amount unpaid under the note and any
 indebtedness to the Government hereby secured immediately due and payable, (b) for the account of Borrower incur and pay
 reasonable expenses for repair or maintenance of and take possession of, operate or rent the property, (c) upon application
 by it and production of this instrument, without other evidence and without notice of hearing of said application, have a
 receiver appointed for the property, with the usual powers of receivers in like cases, (d) foreclose this instrument as provided
 herein or by law, and (e) enforce any and all other rights and remedies provided herein or by present or future law.
         (18) The proceeds of foreclosure sale shall be applied in the following order to the payment of: (a.) costs and expenses
 incident to enforcing or complying with the provisions hereof, (b) any prior liens required by law or a competent court to
 be so paid, {c) the debt evidenced by the note and all indebtedness to the Government secured hereby, (d) inferior liens of
 rccorcf required by law or a competent court to be so paid, (e) at the Government's option, any other indebtedness of Bor•
rower owing to or insured by the Government, and (f) any balance to Borrower. At foreclosure or other sale of all or any
part of the property, the Government and its agents may bid and purcha~ as a stranger and may pay the Government's
share of the purchase price by crediting such amount on any debts of Borrower owing to or insured by the Government,
in the order prescribed above,
         (19) Borrower agrees that the Government will not he bound by any present or future State laws prescribing any
statu~e ollimltations or limiting the conditions which the Government may by regulation impose, including the interest rate
it may charge, as a condition of approving a transfer of the property to a new Borrower. Borrower expressly waives the
benefit of any such State laws. Borrower hereby waives, to the fullest extent Borrower may lawfully do so under State law,
the''benefit of all State laws (a) providing for valuation, appraisal, homestead or exemption of the propercy, (b) prohibiting
maintenance of an action for a deficiency judgment or limiting the amount thereof or the time within which such action may
be brought, or (c) allowing any right of redemption or possession following any foreclosure sale, Borrower also hereby re-
linquWtes, waives and conveys 311 rights, inchoate or conswnmate, of descent, dower, curtesy, and homestead.
         (20) If any part of the loan for which this instrument is given shall be used to finance the purchase, construction or
repair of pro}lerty to be used as an owner-occupied dwelling (herein called "the dwelling") and if Borrower intends to sell or
rent the dwelling and hM obtained the Government's consent to do so (a) neither Borrower nor anyone authorized to act for
Borrower will, after receipt of a bona flde offer, refuse to negotiate for the sale or rental of the dwelling or wlli otherwise
make unavailable or deny the dwelling to anyone because of race, color, religion. sex or national origin, and (b) Borrower
recognizes as illegal and hereby disclaims, and will not comply with or attempt to enforce any restrictive covenants on the
dwelling relating to race, color, religion, sex or national origin.
                                                       EXHIBIT 2
         USDC IN/ND case 2:19-cv-00146 document 1-2 filed 04/16/19 page 4 of 4
            (21) This instrument shall be subject to the present regulations of the Farmers Home Administration, and to its future
     regulations not inconsistent with the express provisions hereof.
            {22) Notices given hereunder shall be sent by certified mail, unless otherwise required by law, addressed, unless and
     until some other address is designated in a notice so given, in the case of the Government to Farmers Home Administration,
     United States Department of Agriculture, at Indianapolis, Indiana 46224, and in the case of Borrower to Bou·ower at the
     address shown in tile Fanners Home Administration Finance Office records (which normally will be the same as the post
     offlcc address shown above).                                                                                               ·
            (23) If any provision of this instrument or application thereof to any person or circumstances is held invalid, such
     invalidity will not affect other provisions or applications of the instrument which can be given effect without the invalid
     provision or appllcation, and to that end the provisions hereof are declared to be severable.




             IN WITNESS WHEREOF, Borrower has hereunto set Borrower's hand{s) and seal{s) this                        29th                                                  day

     of       October                            , 19 ...Jl..Q



                                                                          •
                                                                                J~a..-d        ~
                                                                                 TERESA I. ARMES
                                                                                                                                                                  (SEAL)



                                                                          --------------(SEAL)
                                                                          *

     STATE OF INDIANA                                                 }
     COUNTY OF           PORTER                                           ss:

            Before me,              Linda K. Bunch                                                 , a Notary Public, this                          29th

     dayof           October                   , 19    86, ----~T~e~r~es~a~I~·~A~rm~e~s~--------------------------
                                                                                                                                                    ~

     and
     anne~:x~e~di:m:o:rt~g=ag=e~.-------------------------------                                       ao.;,.nuw1cu~                           .
                                                                                                                                  e~~iution'of the
                                                                                                                                               -~   .. ;·    .   ')   .


                                                                                                                                                        'f
                                                                                                                                       ,,,_.   __




                                                                          •                                                           ·Notary Public •
                                                                                                                        'f.·~··

            tSBAL)
     County of Residence:             Porter                                                       ., .-~~ ~-·~ :~:· ~~~·~.!::·:~:~;~:~>;; ~·.
    My commission expires          March 24'          1987                                             ·' . .s:~:\:.}~"::>;~0: '·.~.

         The fonn of this instrument was prepared by the Office of the General Counsel of the United States Department
    of Agriculture, and the matedal in the blank spaces in the fonn was inserted by or under the direction of
                                                                                                                                           .;. ....;r~;.         ~~
    Vincent T. Maloney, County Supervisor, 902                                ~incol~way,     LaPorte, IN 46350
                                                                                                                                                                                      e
                                                                                                                                                                                      ~
                                                                                                                                                     '·r·un;.•Hl.·
                                                                                                                                                      n .,. ;,..                      N
                                                                                                                                                         . ... t1J                    N
     *   Names of mortgagors and Notary must be printed, typed, or stamped just beneath their signatures.
                                                                                                                                                             ;_~~lil              .
                                                                                                                                                                                      ....
                                                                                                                                                             r~?i:.l
                                                                                                                                                              b~


                                                                                                                                                4111                          \-._...
                                                                                                                              •u.s.    GPOr U86-'0·5d4 I                               I...

                                                                                                                                                                          <;.<~-' t
                                                LAWYERS TITI..ff\ij~jlCE. COflPOrt.a.Ttm~                                                                                    4_.\C
. \ (b1J~OA.FmHA                                       EXHIBIT         2
                                                         &:n"' UJ.odl C.t,_t    <:nit<> 1!H    ·
    USDC IN/ND case 2:19-cv-00146 document 1-3 filed 04/16/19 page 1 of 4

    PaHA Instruction 1951-1
    Exhibit A

                                             UNITED STATES DEPARTMENT-OF AGRICULTURE
                                                                  FARMERS HOME ADMINISTRATION


                                                                     Subsidy Repayment Agreement


    Date of Note lQ:32_-86Amount of Note$ 37,470. Date of mrtgage                                          10-29-86

    Date of Note                                        Amount of Note
                                                                               ---      Date of mortgage --------------
    Type of assistance:                                                                 1. Interest credit /XX7
                  RURAL HOUSING LOAN                                                    2. Homeowners.Jie ~SIStance
                                                                                             Program
    Address of Property:                                         725-1   Fox River Road              ----

                                                                 Valparaiso,     IN    46383


                              BORROWER:                              TERESA I. ARMES
                     ,.,.).   ~   ,)'4) ,. \l'f}   t,   ..-:~.




    1     This agreement entered into pursuant to 7 CFR 1951-If between the United
    States of America, acting through the Farmers Home Admin~stration (FmHA)
    (herein called "the Governmentft) pursuant to section 521 of Title V of the
    Housing Act of 1949 end the borrower(s) whose name(a) and addreas(es) appears
    above (herein sometimes referred to as "borrower")f supplements the note(s)
    .from borrower to the Govermnent as described above, and any promissory
    note(s) for loans made to borrower in the future by the Government.
    Such future notes, when executed, will be ll'sted below the signature line·
    of this Subsidy Repayment Agreement.
    2    1 (we) agree to the conditions set forth in this agreement for the
    repayment of the subsidy granted ~e (us) in the form of interest credits
    or Homeownership Assistance Program (HOAP) subsidy (hereinafter called
    "subsidy").

    3    I (we) agree that the real property described in the mortgage(s)
    listed above is pledged as security for repayment of the subsidy received
    or to be received. 1 (we) agree that the subsidy is due and payable upon
    the transfer of title or non-occupancy of the property by me (us). 1
    (we) understand that the real estate securing the loan(s) is the only
    security for the subsidy received. I (we) fu~ther understand that I (we)
    will not be required to repay any of the subsidy from other than the value
    (as dete~ined by the Government) of the real estate, aortgaged by myself
    (ourselves) in order to obtain a Section 502 Rural Housing (RH) loan.



~
    (9 ... 27-79)   SPECIAL P~~




                                                                         EXHIBIT 3
USDC IN/ND case 2:19-cv-00146 document 1-3 filed 04/16/19 page 2 of 4




   FmHA Instruction 1951-I
   Exhibit A
   Page 2

   4    : (we) understand that so long as 1 (we) continue to own the property
   and occupy the dwelling as my (our) residence, I (we) may repay the principal
   and interest owed on the loan and defer repaying the subsidy amount until
   title to the property is conveyed or the dwelling is no longer occupied by
   me (us). If such a request is made, the amount of subsidy to be repaid
   will be determined when the principal and interest balance is paid, The
   mortgage securing the FmHA RH loan(s) will not be released of record until
   the total amount owed the Government has been repaid,

   5    1 (we) agree that Paragraph 6 of this agreement is null and
   void should the property described in the mortgage(s) be voluntarily
   conveyed to th~ Government or liquidated by foreclosure.

   6    When the debt is satisfied by other than voluntary conveyance of the
   property to the Government or by foreclosure, I (we) agree that sale
   proceeds will be divided between the Government and me (us) in the
   following order:

       (a) Unpaid balance of loans secured by a prior mortgage as well as
       real estate taxes and assessments levied against the property ~ich
       are due will be paid.

       (b) Unpaid principal and interest owed on FmHA RH loans for the
       property and advances made by FmHA which were not subsidy and are
       still due and payable will be paid to the Government.

       (c) 1 (w-e) will receive from the sale proceeds actual expenses
       1ncurrP4 by me (us) necessary to sell the property. ~hese may include
       sales commissions or advertising cost, appraisal fees, legal and
       related costs such as deed preparation and transfer taxes. Expenses
       incurred by me (us) in prepadng the property for sale are not allowed
       unless authori~ed by the Government prior to incurring such expenses.
       Such expenses will be aut'bori~ed only wher. FmHA determines such expenses
       are necessary to sell the property, or will likely result in a return
       greater than the expense being incurred.

       (d) I (we) will receive the amount of principal paid off on the
       loan calculated at the promissory note interest rate.

       (e) Any principal reduction attributed to subsidized interest
       calculations will be paid to the Government.
       (f) 1 (we) will receive my original equity which is the difference
       between the market value of the security, as determined by the
       FmHA appraisal at the time the first loan subject to recapture of
       subsidy was made, and the amount of the FmHA loan(s) and any
       ptior ..Jj.en. This amount is   --O-         and represents
           L?.~----- percent of the market value of the security, (The




                             EXHIBIT 3
        USDC IN/ND case 2:19-cv-00146 document 1-3 filed 04/16/19 page 3 of 4




      FmHA Instruction 1951-I
      Exhibit A
      Page 3


           percent is determined by 'dividing my (our) original equity by
           t.he market value of the security when the loan was closed.) The
           dollar amounts and percent will be entered at the time this agreement
           is signed by me (us) and will be part of this agreement.
           (g) The remaining b3.lance, after the payments described in (a) thru (f)
           above have been paid is called value aepreciation. The amount of
           value appreciation to be paid to the Government, in repayment or
           the subsidy granted, is t~e lesser of (1) the full amount of the subsidy or
           (2) an amount determined ":,y multiplying the value appreciation by the
           appropriate factor in the following table.

                       Average intereat rate paid by me (us)

No. of Months          1.1       2.1        3.1      4.1        s.~     6.1      7.1
the Loan was 1% or       to       to         to       to         to      to       or
Outstandins   Le:Js      2%       3%         4%       5%         6%      7"1.   greater
 0 to 59       :~      .68       .60        • 5l     .44        .32     •. 22    .11
 60 to 119     .7<:J   .66       .sa        .49      .42       .• 31    .21      .11
 120 to 179    .73     .6:}      .56        .48      .40        .30     .20      .10
 t80 to 239    .65     .56       .49        .42      .36        • 26    .18      .09
  40 to 299    .59     .s 1      .46        .38      .33        .24     .17      .09
 JOO to 359    .53     .45       .40        .34      .29        .21     .14      .09
 360 to 396    .47     .40       .36        .31      .26        .19     .13      .09

          (h) I (we) will receive the amount of value appreciation leas the
          amount paid the Government as determined in (g) above. I (we) will
          also receive an additional. amount in proportion to my original. equity
          by reducing the amount of value appreciation due to the Government by
          the percent of my (our) original equity as shown in (f) above.

           (i) If I (we) am the recipient of HOAP. the amount of value appreciation
          to be recaptured will be calculated as if I (we) had paid 1 percent
          interest on the loan, unless the average interest rate paid by me (us)
          was greater than l percent. In such cases it will be determined based
          on tr£ average interest rate paid by me (us).

           (j) If this agreement is for a subsequent loan(s) only. the amount
          of repayment  etermined in (g) above will be reduced by the following
          percent:           • This percent will be determined by dividing the
          amount of      oan s) subject to recapture by the total outstanding
          RH debt.       percentage will be entered at the time 1 (we) sign this
          agreement.

          (k) If this agreement is for more than one loan that is subject to
          recapture, the subsidy repayment computations will be based on the total
          subsidy gtanted on all loans.
      (~-27-79)   SPECIAL PN




                                       EXHIBIT 3
    USDC IN/ND case 2:19-cv-00146 document 1-3 filed 04/16/19 page 4 of 4




F"HA Instruction          l~Sl-I
Exhibit A
Page 4

7     When a FMHA ~~ lnan ie repaid hy other than foreclnaure, voluntary
eonveyanee, or sale nf property, the amount of subsidy to be repaid the
GovernMent will be dete~ined in the ~a~ manner as ~eeeribed in par•Rraph
6 of this Exhibit but based on the apprai1ed vAlue deter~ined by FNRA
instead of sales ~rtc~. In sueh cases, the Ruhaidy &te the Government
will re~in a lien on the property until paid. It must be paid upon non
occupancy, sale, or transfer of title to the prorerty.
8      I (we) have read and agree to the provisions of this agreement.


,£,.(~   ~ ~-
 Teresa I, Armes
                                              BorrO'Io7er

--------~
           tlste signed

AccP.pted and Ar,reed to
By   '-"'£./,~..e.... .Y -:t 7t. I oc•.             ( FmHA Official)
   Vincen T. 1faloney                J
          COUNTY SUPERVISOR               ·         (Title)
     OCTOBER 2.7, 1986
                     Date




                                                            oOo




                                                   EXHIBIT 3
         USDC IN/ND case 2:19-cv-00146 document 1-4 filed 04/16/19 page 1 of 3
 Form FmHA 1940-16
 (Rev. 4-91)
                                     PROMtSSORY NOTE .
  TYPE OF LOAN                                                                         STATE
                                                                                                    INDIANA
         RURAL   HOUSING
         (Subsequent Loan)                                                             COUNTYPORTER COUNTY' IN

                                                                                       CASE NO. !5-64-315525295
                                                                                            ··---   -- ---




                                                                              Date     October 10,.1996                  ,19--·
     FOR VALUE RECEIVED, the undersiSned (whether one or more persons, herein called "Borrower") jointly and
  severally promise to pay to the order o( the United States of America, acting through the Farmers Home Administration,

  United States Department of Agriculture, (herein called the "Government") at its office in - - - - - - - - - - - -
         LA PORTE,      IN      46350

 THE PRINCIPAL SUM OF
                                   EIGHT THOUSAND THREE HUNDRED THIRTY and 00/100----------------

 DOLLARS (S 8 t 330.00 ----------------------------),plus INTEREST on the UNPAID PRINCIPAL of

 SEVEN and ONE-FOURTH                      PERCENT (       7 • ZSOO-- %) PER ANNUM.




 Payment of the said Principal and Interest shall be as agreed between the Borrower and the Government using one of three
 alternatives as Indicated below: {check one)


 01.       Principal and Interest payments shall be deferred. The interest accrued to                ~                   , 19--

 shall be added to the Prlnc:ipal. Such new Principal and later accrued Interest shall be payable In              regular
 amortized installments on the dates indicated in the box below. Borrower authorius the Government to enter the amount of

 such new Principal herein S                                        and the amount of such regular Installments in the box below,
 when such amounts have been determined.

 0 II.     Payment of Interest shall not be deferred. Installments of l!CCrued Intefest shall be payable on the - - - - - -

 of tach                           beginning on                               , 1 9 - , through                          , 19--,

 Principal and later accrued Interest shall be paid In                 installments as indicated in the box below;

XiOrlll.  Payments shall not be deferred. Principal and Interest shalt be paid in         396 ---~- installments as indicated
 in the box below:



 S                             56.00 ----------on                     OCTOBER 28,                                    , 192§._, and

                        6 ...;.•.;;..OO_-__-_-_-_-_-_-_-_-_-_-_-_-_,thereaftu on the
 $ _ _ _ _ _ _ _ __::.5...;.                                                            28th - -         of ea.ch   MONTH
 until the PRINCIPAL and INTEREST are fully paid except that the PINAL JNSTALLMENT of the entire indebtedness

 evidenced hereby, if not sooner paid, shall be due and PAY ABLE THIRTY=TIIRBE   (      33----------) YEARS
 from the DATE of this NOTE. The consideration herefor shall support any agreement modifying the foregoing schedule
 of payments.


                                                                                                             FmHA 1940-16 (Rev. 4-91}
                                                                 Positi<m 2


                                                         EXHIBIT 4
       USDC IN/ND case 2:19-cv-00146 document 1-4 filed 04/16/19 page 2 of 3



 If the total amount of the loam is not advanced at the time of loan dosing, the loan shall be advanced to the Borrower as
 requested by Borrower and approved by the Government. Appronl of the Government is m11.ndatory provided the advance is
 requested for a purpose authorited by the Government. Interest shall accrue on the amount of each adnnce from its actual
 date as shown on the reverse hereof, Borrower authorizes the Government to enter the amount and date of such advance in
 the Record of Advanc'!s.

 Paymamt of principal 11.nd interest shall be applied in accordance with FmHA ~~.ccounting procedures in effect on the date of
 receipt of the payment. Borrower agrees to pay late charges in accordance with FmHA regulations in effect when a late
 charge is assessed.

 Prepayments of scheduled installments, or any portion thereof, may be made at any time of the option of Borrower. Refunds
 and extra payments, as defined in the regulations (7CFR §1951.8) of the Farmers Home Admlnistr;~tion according to the
 source of funds involved, shall, after payment of Interest, be applied in accordance with FmHA regulations and accounting
 procedures in effe~t on the date of receipt of payments,

 Borrower agrees thllt the Government at ;~ny time may assign this note. If the Government assigns the note and insures the
 payment thereof, and in such case, though the note is not held by the Government, Borrower shall continue to pay to the
 Government, as ~ollection agent for the holder, all installments of principal and interest as scheduled herein.

 If this note is held by an insured lender, prepayments made by Borrower may, at the option of the Government, be remitted
 by the Government to the holder promptly or, except for final payment, be retained by the Government and remitted to the
 holder on either a cal<:ndar quarter basis or an annual installment due date basis. The effective date of any prepayment
 retained and remitted by the Government to the holder on an annual inst~tllment due date basb shall be the date of the pre-
 payment by Borrower, and the Government will pay the interest to which the holder is entitled accruing between the effective
 date of any such prepayment and the date of the Treasury check to the holder,

CREDIT ELSEWHERE CERTIFICATION: Borrower hereby certifies that he/she is unable to obtain sufficient credit else·
where to finance his/her actual needs at reasonable rates and terms, taking into consideration prevailing pdvate and coopera.
tive rates and terms in or near his/her community for loans for similar purposes and periods of time, and that the loan
e.,..idenced hereby shall be used solely for purposes authorized by the Government.

LEASE OR SALB OF PROPERTY: If the property constructed, improved, purchased, or refinanced in whole or In part
with the loan evidenced hereby is ( 1) leased or rented with an option to purchase, (2) leased or rented without option to
purchase for a term exceeding 3 years, or (3) sold or title is otherwise conveyed, voluntarily or involuntarily, the Government
may at Its option declare the indebtedness evidenced hereby immediately due and payable,

REFINANCING AGREEMENT: Borrower hereby agrees to provide periodic financial information as requested by the
Government, lf at any time it shall appear to the Government that Borrower may be able to obtain a loan from a responsible
cooperative or private credit source at reasonable rates and terms for loans for similar purposes and period of time, Borrower
will, at the Government's request, apply for and accept a loan in sufficient amount to pay this note In full and, if the lender
is a cooperative, to pay for any necessary stock. This paragraph and the preceding paragraph shall not apply to any comaker
signing this note purSuant to Section 502 of the Housing Act of 1949 to compensate for deficient repayment abUity of
other undersigned person(s).

CREDIT SALE TO NONPROGRAM BORROWER: The provisions of the paragraph$ entitled "Credit Elsewhere Certif'ica·
tion," ;~nd "Refinancing Agreement" do not apply if (1) this promissory note represents in whole or p~rt payment for prop-
erty purchased from the Government and (2) the loan represented by this promissory note wa5 made to the borrower as an
non program borrower under Title V of the Housing Act of 1949, as amended, and regulations promulgated thereunder.

DEFAULT: Failure to p~y when due any debt evidenced hereby or perform any coven;~nt or agreement hereunder shall
constitute default under this instrument and any other instrument evidencing a debt of Borrower owing to, insured or Guar·
anteed by the Government or securing or otherwise relating to such a debt; and default under any such other instrument shall
constitute default hereunder. UPON ANY SUCH DEFAULT, the Government at its option may declare all or any part of
any such indebtedness immediately due and payable.

SUBSIDY REP AYMBNT AGREEMENT: Borrower ~grees to the repayment (recapture) of subsidy granted in the form of
interest credits. Subsidy will be repaid when the borrower's account is settled by sale of the security property, refmancing
or payment ln full and will be calculated in accordance with regulations in effect at the time of settlement. Recapture is
based on property appreciation and can equal all, some or none but never exceed Ute amount of subsidy received.

This Note is given as evidence of a loan to Borrower made or insured by the Government pursuant to the Title V of the
Housing Act of 1949 and for the type of loan as is indicated in the "TYPE OF LOAN" block above. This Note shall be
subject to the present regulations of the Farmers Home Administration and to its future regulations not inconsistent with
the express provisions hereof.

WARNING: Failure to fully disclos·        -:urate and truthful financial information m~    ~ult in the tenninatlon of progra1n
assistance currently being received, 1.   the den.lal of futufe program assistance under   JA 's Oebannent reguJatlons, 7 CFR
                                                     EXHIBIT 4
          USDC IN/ND case 2:19-cv-00146 document 1-4 filed 04/16/19 page 3 of 3


Presentment, protest, and notice are hereby waived,

                                                                   J~~~
                                                                TERESA I.          ARMES                  '(BORROWER)
                                                                                                                                        (SEAL)

                                                                                                                                        (SEAL}
                                                                                                       ~


                                                                      725-1        Fox River Road

                                                                      Valparaiso,              IN         46383




                                                         RECORD OF ADVANCES
          AMOUNT             DATE                    AMOUNT                 DATE                 AMOUNT                         DATE
{1}$       R.':l10.00   ·J()-fiJ--   r~        (8)   s                                    I {15> s
(2)   s                                     . (9)_ $                                      [{16) s
(j}s                                      I clOl s                                        l..{17j_ s
(4i   s                                   I   (11>   s                                    [(18) s
(5)   s                                   I (12l S                                        ICl'l}S
(6)t                                      l_t13) $                                        [{20) s
{7}   s                                   : (14)     s                                    I (21) s
-------·-                                                          __        _'I'_OT~b.   l __o, .:JJU • uu               ~6--9'{;
                                                                                              •u.s. Governmenl Printing Office: 1993- 765·049180506




                                                               Position 2                                     FmHA 1940-16 {Rev. 4-91)


                                                         EXHIBIT 4
  USDC IN/ND case 2:19-cv-00146 document 1-5 filed 04/16/19 page 1 of 4
Lr1Cttf/).'5tt,u
    USDA-RECD                                                         PositionS
                                                                                                                                      WYERS TITLE INSURANCE CORP.           ~
                                                                                                                                   20 IND:Af'l.~ AVENUE· SUITE B
    Form FmHA 1927-1 IN
                                                                                                                                   VALPARAISO, iNDIANA 46383
    (Rev. 7-95)



                  1tJ9 f!,L~ 1
                        .~~ ~               REAL ESTATE MO~~~~.?~;~.~,~.~~IANA                                                                    ,qc_2h::~·16
                                                                                                                                                    f}  ,.tJ .( .•
       1\f'\'1                                              .... , .. ·- _, ,,,.._,_.\.!.•.
     ~. ..l:(\                                                               . ..              ~ •. - ' ,"'''''1-"
                                                                                               .....        .. , 1. I '
                 THIS MORTGAGE is made and entered into by _TERES==?.-A7-r:::I!-~...,.:'ARMES:..;.::.::::.::7-''..,...-7
                                                                                                                       ' ..,.,--'~---------~­
                                                                          :· : ~. i:       ~    ~    . .       ~·   . . . . f_,:   ~j   ; \ '}


                                                                     ·ss ucJ ra An 111lt
    residing in              PORTER                                                                        County,lndiana, whose post office address is
                                                                            · , ••     -   ~.     STE:r:.~:~~~:
                                                                                                     I   •••


    725-1 FOX RIVER ROAD, VALPARAISO                                     ,Indiana~· r4638A , herein called "Borrower," and the United States
                                                                              t .. - . • .,. •• !) - ' '
   of America, acting through the United States Department of Agriculture,~ herein called the "Government":
           WHEREAS Borrower is indebted to the Government, as evidem;ed by one or more promissory notes or assumption agree"1ents or any
   shared appreciation or recapture agreement, herein called "note," which has been executed by Borrower, is payable to the order of the
   Govemment, authorizes acceleration of the entire indebtedness at the option of the Government upon any default by Borrower, and is described
   as follows:     1

                                                                                                                    Annual Rate                       Due Date of Fi11al
   Date of Instrument                               Pri11cipal Amo!!!!J                                              of /merest                          Installment
    OCTOBER 10, 1996                                8,330.00                                                            7.25%                        OCIOBER 10,2025



           (The interest rate for limited resource farm ownership or limited resource operating loans secured by this instrument may be increased
   as provided in the Government regulations and the note.)
           And the note evidences a loan to Borrower, and the Government. at any time, may assign the note and Insure the payment thereof pursuant
   to the Consolidated Farm and Rural Development Act, or Title V of the Housing Act of 1949, or any other statutes administered by the
   Government.
           And it is the purpose and intent of this instrument that, among other things, at all times when the note is held by the Government, or in
   the event the Government should assign this instrument without insurance of the note, this instrument shall secure payment ofthe note; but when
   the note is held by an insured holder, this instrument shall not secure payment of the note or attach to the debt evidenced thereby, but as to the
   note and such debt shall constiHl!e an indemnity mortgage to secure the Government against loss under its insurance contract by reason of any
   default by Borrower;
           And this instrument also secures the recapture of any deferred principal and interest or of any interest credit and subsidy which may be
   granted to the Borrower by the Government pursuant to 42 U.S.C. §§ 1472 (g) or 1490a, respectively, or any amount due under any Shared
   Appreciation/Recapture Agreement entered into pursuant to 7 U.S.C. § 2001.
           NOW, THEREFORE, in consideration of the loans and (a) at all times when the note is held by the Government, or in the event the
   Government should assign this instrument without insurance of the payment ofthe note, to secure prompt payment of the note and any renewals
   and extensions thereof and any agreements contained therein, including any provision for the payment of an insurance or other charge, (b) at
   all times when the note is held by an insured holder, to secure performance of Borrower's agreement herein to indemnify and save harmless the
   Government against loss under its insurance contract by reason of any default by the Borrower, and (c) in any event and at all times to secure
   the prompt payment of all advances and expenditures made by the Government, with interest, as hereinafter described, and the performance ol
   every covenant and agreement of Borrower contained herein or in any supplementary agreement, Borrower does hereby mortgage. assign and

   warrant unto the Government the following property situated in the State of lndiana, County(ies) of _::.PO.=::R.o.:'l::..:'ER=---------


   Im' 32, BIDCK 17 I ST. MICHAELIs AMERICAN RUSSIAN NATIONAL ORPHAN Is HOME AND INSTITUT:
                                                                                               11
   SUBDIVISION 1 AS SHO\'lN IN MISCELLANEX:>US REQ)RD                                               N11 1 PAGE 184, NOW SHOWN IN PLAT FILE
   6-C-2 1 PORTER OOUNTY 1 INDJ:ANA.




                                                                                                                                                 PmHA 1927-llN (Rev. 7-95




                                                      EXHIBIT 5
               USDC IN/ND case 2:19-cv-00146 document 1-5 filed 04/16/19 page 2 of 4

                           (9) To maintain improvements in good repair and make repairs required by the Government; operate the property in a good and
                     husbandman like manner; comply with such fann conservation practices and farm and home management plans as the Government from time
                     to time may prescribe; and not to abandon the property, or cause or permit waste, lessening or impairment of the security covered hereby, or,
                    without the written consem of the Government, cut, remove, or lease any timber, gravel, oil, gas, coal, or other minerals except as may be
                    necessary for ordinary domestic purposes.              •. ,
                           (tO) To comply with all laws, ordinances, and regulations affecting the property.
                           (11) To pay or reimburse the Government for expenses reasonably necessary or incidental to the protection ofthe lien and priority hereof
                    and to the enforcement of or the compliance with the provisions hereof and of the note and any supplementary agreement (whether before or
                    after default), including but not limited to costs of evidence of tide to and survey of the property, costs of recording this and other instruments,
                    auomeys' fees, trustees' fees, court costs, and expenses of advertising, selling, and conveying the property.
                           (12) Except as otherwise provided in the Government regulations neither the property nor any portion thereof or interest therein shall be
                    leased, assigned, sold, transferred, or encumbered voluntarily or otherwise, without the written consent of the Government. The Government
                    shall have the sole and exclusive rights as mortgagee hereunder, including but not limited to the power to grant consents, partial releases,
                    subordinations, and satisfaction, and no insured holder shall have any right, title or interest in or to the lien or any benefits hereof.
                           (13) At all reasonable times the Government and its agents may inspect the property to ascertain whether the covenants and agreements
                    contained herein or in any supplementary agreement are being performed.
                           (14) The Government may (a) adjust the interest rate, payment, tern1s or balance due on the loan, (b) increase the mortgage by an amount
                   equal to deferred interest on the outstanding principal balance, (c) extend or defer tl1e maturity of, and renew and reschedule the payments on,
                                                                                                                                                     is
                    the debt evidenced by the note or any indebtedness to the Government secured by this instmment, (d) release any party who liable under the
                   note or for the debt from liability to the Government, (e) release portions of the property and subordinate its lien, and (t) waive any other of its
                    rights under this inst~menl. Any and all this can and will be done without affecting the lien or the priority of this instrument or Borrower's or
                    any other party's jiability to the Government for payment of the note or debt secured by this instrument unless the Government says otherwise
                    in writing. HOWEVER, any forbearance by theGovcrnmerll-whetheronce or often-in exercising any right or remedy under this instmment,
                   or otherwise afforded by applicable law, shall not be a waiver of or preclude the exercise of any such right or remedy.
                           (l5) If at any time it shall appear to the Government that Borrower may be able to obtain a loan from a production credit association, a
                   Federal land bank, or other responsible cooperative or private credit source, at reasonable rates and terms for loans for similar purposes and
                   P.~.f_!ods of time, Borrower will, upon the Government's request, apply for and accept such loan in sufficient amount to pay the note and any
           ,..~..,..."indelitedness secured hereby and to pay for any stock necessary to be purchased in a cooperative lending agency in connection with such Joan.
     ~,.,¥                ( 16) Default hereunder shall constitute default under any otherreal estate, or under any personal property or other, security instrument held
  l                or insured by theGovemrnentand executed or assumed by Borrower, and default under any ~uch other security instrument shall constitute default
(                  hereunder,
                          ( 17) SHOULD DEFAULT occur in the performance or discharge of any obligation in this instrument or secured by this instrument, or
                   should the parties named as Borrower die or be declared incompetent, or should any one of the parties named as Borrower be discharged In
I·~)               bankruptcy ot declared an insolvent or make an assignment for the benefit of creditors. the Government, at its option, with or without notice
                   may: (a)decldre lh~entire amount unpaid underthe note and any indebtedness to the Government hereby secured immediately due and payable,
\l                 (b) for the accouni of Borrower incur and pay reasonable expenses for repair or maintenance of and take possession of, operate or rent the
                   prope£ty;{c} up()l'i application by it and production of this instrument, without other evidence and without notice of hearing of said application,
   ''\,            h~y~ a receive;<lippointed for the property, with the usual powers of receivers in like cases, (d) foreclose this instrument as provided herein or
                 . by law, al!Jio"{t;) enforce any and all other rights and remedies provided herein or by present or future law.
              · •4oil~('18) The proceeds offoreclosurc sale shall be applied in the following order to the payment of: (a) costs and expenses incident to enforcing
                   or complying with the provisions hereof, (b) any prior liens required by law or a competent court to be so paid, (c) the debt evidenced by the
                  note and all indebtedness to the Government secured hereby. (d) inferior liens of record required by law or a competent court to be so paid, (e)
                  at the Goven1ment's option, any other indebtedness of Borrower owing to or insured by the Government, and (t) any balance to Borrower. At
                   foreclosure or other sale of all or any part of the property, the Government and its agents may bid and purchase as a stranger and may pay the
                  Government's share of the purchase price by crediting such amount on any debts of Borrower owing to or insured by the Government, in the
                  order prescribed above.
                          ( 19) Borrower agrees that the Government will not be bound by any present or future State laws prescribing any statute of limitations or
                   limiting the conditions which the Govemment may by regulation impose, including the interest rate it may charge, as a condition of approving
                  a transfer ofthe property to a new Borrower. Borrower expressly waives the benefit of any such State laws. Borrower hereby waives, to the fullest
                  extent Borrower may lawfully do so under State law, the benefit of all State laws (a) providing for valuation, appraisal, homestead or exemption
                  of the property, (b) proltiblling maintenance of an action for a deficiency judgment or limiting the amount thereof or the time within which such
                  action may be brought, or (c) allowing any right of redemption or possession following any foreclosure sale. Borrower also hereby relinquishes,
                  waives and conveys all rights, inchoate or consummate, of descent, dower, curtesy, and homestead.
                          (20) If any part of the loan for which this instrument is given shall be used to finance the purchase, construction or repair of property to
                  be used as an owner-occupied dwelling (herein called "the dwelling") and if Borrower intends to sell or rent the dwelling and has obtained the
                  Government's consent to do so (a) neither Borrower nor anyone authorized to act for Borrower will, after receipt of a bona fide offer, refuse
                  to negotiate for the sale or rental oft he dwelling will otherwise m:tke unavailable or deny the dwelling to anyone because of race, color, religion,
                  sex, national origin, handicap, familial status or age, and (b) Borrower recognizes as illegal and hereby disclaims, and will not comply with or
                  attempt to enforce any restrictive covenants on the dwelling relating to race, color, religion, sex, national origin, handicap, familial status or age.




                                                                     EXHIBIT 5
USDC IN/ND case 2:19-cv-00146 document 1-5 filed 04/16/19 page 3 of 4




 together with all rights (including the rights to mining products, gravel, oil, gas, coal or other minerals), interests, easements, hereditaments and
 appurtenances thereunto belonging, the rents, issues, and profits thereof and revenues and income therefrom, all improvements and personal
 property now or later attached thereto or reasonably necessary to the use thereof, including, but not limited to, ranges, refrigerators, clothes
 washers, clothes dryers, or carpeting purchased or financed in whole or in part with loan funds, all water, water rights, and water stock pertaining
 thereto, and all payments at any time owing to Borrower by virtue of any sale, lease, transfer, conveyance, or condemnation of any part thereof
 or interest therein-all of which are herein called "the property";
       TO HAVE. AND TO HOLD the property unto the Government and its assigns forever in fee simple.
       BORROWER for Borrower's self, Borrower's heirs, executors, administrators, successors and assigns WARRANTS THE TITLE to rhe
 propeny to the Government against all lawful claims and demands whatsoever except any liens, encumbrances easements, reservations, or
conveyances specified hereinabove, and COVENANTS AND AGREES as follows:
      (I) To pay promptly when due any indebtedness to the Government hereby secured and to indemnify and save harmless the Government
against any loss under its insurance of paymentofthe note by reason of any default by Borrower. At all times when the note is held by an insured
holder, Borrower shall continue to make payments on the note to the Government, as collection agent for the holder.
      (2) To pay to the Government such fees and otber charges as may now or hereafter be required by regulations of the Government.
      (3) If required by the Government, to make additional monthly payments of 1/12 of the estimated annual taxes, assessments, Insurance
premiums and other charges upon the mortgaged premises.
      (4) Whether or not the note is insured by the Government, the Government may at any time pay any other amounts including advances
for payment of prior and/or junior liens, required herein to be paid by Borrower and not paid by Borrower when due, as well as any costs and
expenses Cor the preservation, protection, or enforcement oflhis lien, a~ advances for Borrower's account. All such advances shall bear interest
at the rate borne by the note which has the highest Interest rate.
      (5) All advances by the Government, including advances for payment of prior and/or junior liens, in addition to any advances required
by the terms of the note, as described by this instrument, with interest shall be immediately due and payable by Borrower to the Government
without demand at the place designated in the latest note and shall be secured hereby. No such advance by the Government shall relieve Borrower
from breach of Borrower's covenant to pay. Any payment made by Borrower may be applied on the note or any indebtedness to the Government
secured hereby, in any order the Government determines.
      (6) To use the loan evidenced by the note solely for purposes authorized by the Government.
      (7) To pay when due all taxes, liens, judgments, encumbrances. and assessments lawfully allaching to or assessed against the property,
including all charges and assessments in connection with water, water rights, and water stock pertaining to or reasonably necessary to the use
or the real property described above, and promptly deliver to the Government without demand receipts evidencing such payments.
      (8) To keep the property insured as required by and under insurance policies approved by the Government and, at its request to deliver
such policies to the Oovemment.




                                                     EXHIBIT 5
        USDC IN/ND case 2:19-cv-00146 document 1-5 filed 04/16/19 page 4 of 4



        (21) Borrower further agrees that no loan proceeds will be used for a purpose that will contribute to excessive erosion of highly erodible
  land or to the conversion of wetlands to produce an agricultural commodhy, as prohibited in 7 CFR part 1940, subpart G, Exhibit M.
        (22) Thi& instrument shall be subject to the present regulations of the Government, and to its future regulations not inconsistent wilh the
  express provisions hereof.
        (23) Notices given hereunder shall be sent by certified mail, unless otherwise required by law, addressed, unless and until some other
  address is designated in a notice so given, in the case oftheGovcmment,atlndianapolis, Indiana 46278, and in the caseofBorrowerto Borrower
  at the address shown in the Government Finance Office records (which normally will be the same as the post office address shown above).
        (24) If any provision of this instrument or application thereof to any person or circumstances is held invalid, such invalidity will not affect
  other provisions or applications of the instrument which can be given effect without the invalid provision or application, and to that end the
  provisions hereof are declared to be severable.



        IN WITNESS WHEREOF, Borrower has hereunto set Borrower's hand(s) and seal(s) this                   lOth                                       day

  of     October                                           ' 19___2_9

                                                                             kp... /. ~
                                                                                 Teresa I.Ariries ,-
                                                                                                                                           ·--(SEAL)
                                                                         *
                                                                        -----------------(SEAL)
                                                                         *
  STATEOFINDIANA                              }
                                                     ss:
    ~                  Porter
                            Penny Bruno                                                             . a Notary Public, this --=1:-=0..::t::.:h_ _ __

          ~~ ~-~~r                                    ,t996,            personally appeared Teresa I. Armes

  and            ,,,

            ;   .·
~,....

                                                                 *                                                                       Notary Public

   (SEAL)                                                                                                   State of Indiana -
                                                                 County and State of Residence

  My commission expires                8/13/99             ..-

      The form of this instrument was prepared by the Office or the General Counsel of the United States Department of Agriculture, and the
  material in the blank spaces in the form was inserted by or under the direction of Joyce A, Bailey




                                                                                                                                                       :c
                                                                                                                                                       ... I
                                                                                                                                                       !'V
                                                                                                                                                       C;l
                                                                                                                                                       ~:..c.
  * Names of mortgagors and Notary must be printed, typed, or stamped just beneath their signatures.                                                   '~
                                                                                                                                                       o;
                                                                                                              •u.s. GamMltnt PllnllnG Olllce: 1995- 858-!60



                                                             EXHIBIT 5
USDC IN/ND case 2:19-cv-00146 document 1-6 filed 04/16/19 page 1 of 4


faHA Instruction 195·1..,.1
                                                                 ·..                         ..   .:-"":   ''\   ~


Exhibit A


                           UNITED StATES DEPARTMENT OF AGRICULTURE
                                 FARMERS HOME ADMINISTRATION

                                       Subsidy Repayment Agreement

             10-29-86
D~te   of Note                  Amount of Note 37,470.       Date of mortgage     10-29-86

Date of Note                    Amount of Note 8,330.        Date of mortgage ------~

Type of ass~stani~ HOUSING LOAN                              1. Interest credit   t.Kx7
                                                             2. Homeowners,ip   ~sistance
                  Subsequent Loan                                 Program_
Address of Property:    125-1 Fox               ~gr   Rgad

                                  Valpara~~o,    IN    ~6383


                     BORROWER:        TERESA I. ARMES
                 c~
       j. ().'
l      This agreement entered into pursuant to 1 CFR 1951-I• between the United
States of America, acting through the Farmers Home Admin~stration (FmHA)
 (herein called "the Government") pursuant to section 521 of Title V of the
Housing Act of 1949 and the borrower(s) whose name(s) and addresa(es) appears
above (herein sometimes referred to as "borrower"), supplements the note(s)
.from. borrower to the Government as described above, and any promissory
note(s) for loans ~de to borrower in the future by the Government.
Such future notes, when executed,· will be u·ated below the signature line·
of this Subsidy Repayment AgTee~ent.
2    1 (we) agree to the conditions set forth in this agreement for the
repayment of the subsidy granted me (us) in the form of interest credits
or Homeownership ASsistance Program (HOAP) subsidy (hereinafter called
"subsidy").
3    I (we) agree that the real property described in the mortgage(s)
listed above is pledged as security for repayment of the subsidy received
or to be received. 1 (we) agree that the subsidy is due and payable upon
the transfer of title or non-occupancy of the property by ~e (us). 1
(we) understand that the real estate &ecuring the loan(s) is the only
security for the aubaidy received. 1 (we) further understand that 1 (we)
will not be required to repay any of the subsidy from other than the value
(as determined by the Government) of the real estate. mortgaged by myself
(ourselves) in order to obtain a Section 502 Rural Housing {RH) loan.



(9•27-7Y)        SPECIAL   P~



                                         EXHIBIT 6
USDC IN/ND case 2:19-cv-00146 document 1-6 filed 04/16/19 page 2 of 4



 FmHA Instruction 1951-I
 Exhibit A
 Page 2

 4     1 (we) understand that so long as 1 (we) continue to own the property
 and occupy the dwelling as my (our) residence, I (we) may repay the principal
 and interest owed on the loan and defer repaying the subsidy amount until
 title to the property is conveyed or the dwelling is no longer occupied by
 me (us). If such a request is made, the amount of subsidy to be repaid
 will be determined when the principal and interest balance is paid. The
 mortgage securing the FmHA RH loan(s) will not be released of record until
 thtl total amount owed the Government has been repaid.

 5    I (we) agree that Paragraph 6 of this agreement is null and
 void should the property described in the mortgage(s) be voluntarily
 conveyed to the. Government or liquidated by foreclosure.

 6    When the debt is satisfied by other than voluntary conveyance of the
 property to the Government or by foreclosure, 1 (we) agree that sale
 proceeds will be divided between the Government and me (us) in the
 following order:

     (a) Unpaid balance of loans secured by a prior mortgage as well as
     real estate taxes and assessments levied against the property which
     are due will be paid.

     (b)     li~lr>iid    pr .(Hcipal and interest owed on FmliA RH loans for the
     pl'op~rty        e.nd advances made by FmHA which were not subsidy and are
     still due and payable will be paid to the Goverrunent.
     (r.:)1 (wtJ) will r~ce~i.:Je .~rom the sale proceeds actual expenses
     inC\.\:t":r~>d
              h7 m<\ (us) necessary to sell the property. 'khese may include
     sales coaun:lssions or advertising cost, appraisal fees, legal and
     related coots such as deed preparation and transfer taxes. Expenses
     incurred by me (us) in preparing the property for sale are not a~lowed
     unless authorized by the Government prior to incurring such expenses.
     Such expenses will be authorized only when FmHA dete.rmines such expenses
     are necessary to sell the property, or will likely result in E. return
     greater than the expense being incurred.

     (d) I (we) will receive the amount of principal paid off on the
     loan calculated at the promissory note interest rate.

     (e) Any principal reduction attributed to subsidized interest
     calculations will be paid to the Gover.nment.
     (f)  I (we) will receive my original equity which is the difference
     between the market value of the security, as determined by the
     FmHA appraisal at the ti~~ th~ first loan subject to recapture of
     subsidy was made, and toe amo~~~ of the FmHA loan(s) and any
     prior lien. This amount is                  and represents
                  percent ~f the market value of the security. (The




                                      EXHIBIT 6
          USDC IN/ND case 2:19-cv-00146 document 1-6 filed 04/16/19 page 3 of 4


       FmkA Instruction 1951-I
       Exhibit A
       Page 3

              percent is determined by dividing my (our) original equity by
              the market value of the security when the loan was closed.) The
              dollar amounts and percent will be entered at the time this ag-ri'! .. ,"~nt
              is signed by me (us) and will be part of this agreement,
                                                                                          ,-.

              (g) The t'emaining balance, aftet· the payments described in (a) thru (f)
              above have been paid is called value appreciation. The amount of
              value appreciation to be paid to the Government, in repayment or
              the subsidy granted, is the lesser of (1) the full amount of the subsidy or
              (2) an amount determined ':•Y multiplying the value appreciation by the
              appropriate factor in the follow! ng table.

                                Average   in~ereat   rate paid by me (us)

No. of Months                   1.1         2.1          3.1      4.1       5.~   6.1      7.1
the Loan was 17. Ot'             to          to            to      to        to    to       or
Outstandin~     Le:3s            27.        3%            4%       57.       6%    7%     greater
0 to 59             • 78        ,68         .60          • 51     .44       .32   •. 22         .ll
60 to 119           .75         .66         .58          .49      .42       .31   .21           .11
120 to 179          • 73        .63         .56          .48      .40       .30   .20           .10
\80 to 239          .65         .56         .49          .42      .36       ,26   • 18          .09
 40 to 299          ,59         .51         .46          ,38      ,33       .24   .17           .09
JOO to 359          .53         .45         .40          .34      • 29      .21   .14           .09
360 to 396          .4 7        .40         .36          .31      .26       .19   .13           .09

              (h) 1 (we) will receive the amount of value appreciation lens the
              amount paid the Governmant as determined in (g) above. I (we) will
              also receive an additional amount in proportion to my original e~uity
              by reducing the amount of value appreciation due to the Government by
              the percent of my (our) original equity as shown in (f) above.

              (i)  lf I (we) am the recipient of HOAP, the amount of value appreciation
              to be recaptured will be calculated as if I (we) had paid 1 percent
              interest on the loan, unless the average interest rate paid by me (us)
              was greater than 1 percent. In such cases it will be dete~Lned based
              on the average interest rate paid by me (us).

              (j) If this agreement is for a subsequent loan(s) only, the amount
              of repayment determined in (g) above will be reduced by the following
              percent:           • This percent will be determined by dividing the
              amount of the loan(s) subject to recapture by the total outstanding
              RH debt. This percentage will be entered at the time I (we) sign this
              agreement.

              (k) If this agreement is for more than one loan that is subject to
              recapture, the subsidy repayment computations will be based on the total
              subsidy granted on all loans.
       (Y-27-79)           SPECIAL PN




                                                     EXHIBIT 6
     USDC IN/ND case 2:19-cv-00146 document 1-6 filed 04/16/19 page 4 of 4




FMHA Instruction 1951-1
Exhibit A
PaRe 4


7     When a FmHA ml loan is repaid hy other than f?reclasure. voluntary
conveyance, or sale of property, the amount of subsidy to be repaid the
Government will be determined in the Aa~ manner as ~escrtbed in paragraph
6 of this Exhibit hut based on the appraieed v~lue deter~tned by FmHA
instead of sples prte~. In such cases, the suhsidy ~ue the Oovernment
will remain a lien on the property until paid. lt must be paid upon non
occupancy. sale, or transfer of title to the property.

8       I (we) have read and agree to the provisions of thia agreement.

     J~tt.~                  Bon·ower
     TERESA I. ARMES         ~              ..f.t1,
             10/10/96
          nate signed


Ac.CP..p~d~
By           ~,                   (FmHA Official)
     - s'TEVEN K. BALLARD
      Community Development Mgr._ (Title)

        10-4-96
                  Oate




                                        oOo




                                  EXHIBIT 6
JS 44 (Rev. 0)                                                         CIVIL COVER SHEET
                         USDC IN/ND case 2:19-cv-00146 document 1-7 filed 04/16/19 page 1 of 1
The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as
provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the
purpose of initiating the civil docket sheet. (SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM.)

I. (a) PLAINTIFFS                                                                                             DEFENDANTS
UNITED STATES OF AMERICA                                                                                    TERESA ILENE ARMES, ET AL

    (b) County of Residence of First Listed Plaintiff                                                         County of Residence of First Listed Defendant              PORTER
                                  (EXCEPT IN U.S. PLAINTIFF CASES)                                                                   (IN U.S. PLAINTIFF CASES ONLY)
                                                                                                              NOTE:      IN LAND CONDEMNATION CASES, USE THE LOCATION OF
                                                                                                                         THE TRACT OF LAND INVOLVED.

    (c) Attorneys (Firm Name, Address, and Telephone Number)                                                   Attorneys (If Known)
Deborah M. Leonard, Assistant United States Attorney
USAO - 1300 South Harrison Street, Room 3128
Fort Wayne, IN 46802; Tel: (260) 422-2595

II. BASIS OF JURISDICTION (Place an “X” in One Box Only)                                         III. CITIZENSHIP OF PRINCIPAL PARTIES (Place an “X” in One Box for Plaintiff
                                                                                                          (For Diversity Cases Only)                                        and One Box for Defendant)
u 1    U.S. Government                u 3     Federal Question                                                                     PTF       DEF                                           PTF      DEF
         Plaintiff                              (U.S. Government Not a Party)                        Citizen of This State         u 1       u 1       Incorporated or Principal Place       u 4     u 4
                                                                                                                                                         of Business In This State

u 2    U.S. Government                u 4     Diversity                                              Citizen of Another State          u 2    u    2   Incorporated and Principal Place    u 5     u 5
         Defendant                              (Indicate Citizenship of Parties in Item III)                                                             of Business In Another State

                                                                                                     Citizen or Subject of a           u 3    u    3   Foreign Nation                      u 6     u 6
                                                                                                       Foreign Country
IV. NATURE OF SUIT (Place an “X” in One Box Only)                                                                                             Click here for: Nature of Suit Code Descriptions.
           CONTRACT                                             TORTS                                  FORFEITURE/PENALTY                         BANKRUPTCY                    OTHER STATUTES
u   110 Insurance                        PERSONAL INJURY                PERSONAL INJURY              u 625 Drug Related Seizure          u 422 Appeal 28 USC 158          u 375 False Claims Act
u   120 Marine                       u   310 Airplane                 u 365 Personal Injury -              of Property 21 USC 881        u 423 Withdrawal                 u 376 Qui Tam (31 USC
u   130 Miller Act                   u   315 Airplane Product               Product Liability        u 690 Other                               28 USC 157                       3729(a))
u   140 Negotiable Instrument                 Liability               u 367 Health Care/                                                                                  u 400 State Reapportionment
u   150 Recovery of Overpayment      u   320 Assault, Libel &               Pharmaceutical                                                 PROPERTY RIGHTS                u 410 Antitrust
        & Enforcement of Judgment             Slander                       Personal Injury                                              u 820 Copyrights                 u 430 Banks and Banking
u   151 Medicare Act                 u   330 Federal Employers’             Product Liability                                            u 830 Patent                     u 450 Commerce
u   152 Recovery of Defaulted                 Liability               u 368 Asbestos Personal                                            u 835 Patent - Abbreviated       u 460 Deportation
        Student Loans                u   340 Marine                         Injury Product                                                     New Drug Application       u 470 Racketeer Influenced and
        (Excludes Veterans)          u   345 Marine Product                 Liability                                                    u 840 Trademark                        Corrupt Organizations
u   153 Recovery of Overpayment               Liability                PERSONAL PROPERTY                         LABOR                     SOCIAL SECURITY                u 480 Consumer Credit
        of Veteran’s Benefits        u   350 Motor Vehicle            u 370 Other Fraud              u 710 Fair Labor Standards          u 861 HIA (1395ff)               u 485 Telephone Consumer
u   160 Stockholders’ Suits          u   355 Motor Vehicle            u 371 Truth in Lending                Act                          u 862 Black Lung (923)                 Protection Act
u   190 Other Contract                       Product Liability        u 380 Other Personal           u 720 Labor/Management              u 863 DIWC/DIWW (405(g))         u 490 Cable/Sat TV
u   195 Contract Product Liability   u   360 Other Personal                 Property Damage                 Relations                    u 864 SSID Title XVI             u 850 Securities/Commodities/
u   196 Franchise                            Injury                   u 385 Property Damage          u 740 Railway Labor Act             u 865 RSI (405(g))                     Exchange
                                     u   362 Personal Injury -              Product Liability        u 751 Family and Medical                                             u 890 Other Statutory Actions
                                             Medical Malpractice                                            Leave Act                                                     u 891 Agricultural Acts
        REAL PROPERTY                      CIVIL RIGHTS                PRISONER PETITIONS            u 790 Other Labor Litigation          FEDERAL TAX SUITS              u 893 Environmental Matters
u   210 Land Condemnation            u   440 Other Civil Rights         Habeas Corpus:               u 791 Employee Retirement           u 870 Taxes (U.S. Plaintiff      u 895 Freedom of Information
u   220 Foreclosure                  u   441 Voting                   u 463 Alien Detainee                 Income Security Act                  or Defendant)                   Act
u   230 Rent Lease & Ejectment       u   442 Employment               u 510 Motions to Vacate                                            u 871 IRS—Third Party            u 896 Arbitration
u   240 Torts to Land                u   443 Housing/                       Sentence                                                            26 USC 7609               u 899 Administrative Procedure
u   245 Tort Product Liability               Accommodations           u 530 General                                                                                             Act/Review or Appeal of
u   290 All Other Real Property      u   445 Amer. w/Disabilities -   u 535 Death Penalty                  IMMIGRATION                                                          Agency Decision
                                             Employment                 Other:                       u 462 Naturalization Application                                     u 950 Constitutionality of
                                     u   446 Amer. w/Disabilities -   u 540 Mandamus & Other         u 465 Other Immigration                                                    State Statutes
                                             Other                    u 550 Civil Rights                   Actions
                                     u   448 Education                u 555 Prison Condition
                                                                      u 560 Civil Detainee -
                                                                            Conditions of
                                                                            Confinement
V. ORIGIN (Place an “X” in One Box Only)
u 1 Original             u 2 Removed from                 u 3         Remanded from             u 4 Reinstated or       u 5 Transferred from     u 6 Multidistrict                  u 8 Multidistrict
    Proceeding               State Court                              Appellate Court               Reopened                Another District             Litigation -                   Litigation -
                                                                                                                        (specify)                        Transfer                      Direct File
                                          Cite the U.S. Civil Statute under which you are filing (Do not cite jurisdictional statutes unless diversity):
                                            28 USC § 1345fc
VI. CAUSE OF ACTION Brief description of cause:
                                           Federal Foreclosure
VII. REQUESTED IN     u CHECK IF THIS IS A CLASS ACTION                                                 DEMAND $                                   CHECK YES only if demanded in complaint:
     COMPLAINT:          UNDER RULE 23, F.R.Cv.P.                                                                                                  JURY DEMAND:         u Yes      u No
VIII. RELATED CASE(S)
                       (See instructions):
      IF ANY                               JUDGE                                                                                             DOCKET NUMBER
DATE                                                                     SIGNATURE OF ATTORNEY OF RECORD
04/16/2019                                                              s/Deborah M. Leonard
FOR OFFICE USE ONLY

    RECEIPT #                     AMOUNT                                     APPLYING IFP                                      JUDGE                          MAG. JUDGE
                 USDC IN/ND case 2:19-cv-00146 document 1-8 filed 04/16/19 page 1 of 6
$25HY6XPPRQVLQD&LYLO$FWLRQ


                                      81,7(' 67$7(6 ',675,&7 &2857
                                                                  IRUWKH
                                                      Northern District of Indiana
                                                   BBBBBBBBBB'LVWULFWRIBBBBBBBBBB


              81,7(' 67$7(6 2) $0(5,&$
                                                                    
                                                                    
                              Plaintiff
                                                                    
                                 Y                                        &LYLO$FWLRQ1R   2:19cv146
                                                                    
              7(5(6$ ,/(1( $50(6 (7 $/                             
                             Defendant
                                                                    


                                                   6800216,1$&,9,/$&7,21

7R (Defendant’s name and address) 7(5(6$ ,/(1( $50(6
                                           )R[ 5LYHU 5G
                                          9DOSDUDLVR ,1 




          $ODZVXLWKDVEHHQILOHGDJDLQVW\RX

         :LWKLQGD\VDIWHUVHUYLFHRIWKLVVXPPRQVRQ\RXQRWFRXQWLQJWKHGD\\RXUHFHLYHGLW²RUGD\VLI\RX
DUHWKH8QLWHG6WDWHVRUD8QLWHG6WDWHVDJHQF\RUDQRIILFHURUHPSOR\HHRIWKH8QLWHG6WDWHVGHVFULEHGLQ)HG5&LY
3DRU²\RXPXVWVHUYHRQWKHSODLQWLIIDQDQVZHUWRWKHDWWDFKHGFRPSODLQWRUDPRWLRQXQGHU5XOHRI
WKH)HGHUDO5XOHVRI&LYLO3URFHGXUH7KHDQVZHURUPRWLRQPXVWEHVHUYHGRQWKHSODLQWLIIRUSODLQWLII¶VDWWRUQH\
ZKRVHQDPHDQGDGGUHVVDUH
                                          'HERUDK 0 /HRQDUG
                                          $VVLVWDQW 8QLWHG 6WDWHV $WWRUQH\
                                          8QLWHG 6WDWHV $WWRUQH\
V 2IILFH1',1
                                           )HGHUDO 3OD]D 6XLWH 
                                          +DPPRQG ,1 

       ,I\RXIDLOWRUHVSRQGMXGJPHQWE\GHIDXOWZLOOEHHQWHUHGDJDLQVW\RXIRUWKHUHOLHIGHPDQGHGLQWKHFRPSODLQW
<RXDOVRPXVWILOH\RXUDQVZHURUPRWLRQZLWKWKHFRXUW



                                                                                 CLERK OF COURT


'DWH
                                                                                         Signature of Clerk or Deputy Clerk
                  USDC IN/ND case 2:19-cv-00146 document 1-8 filed 04/16/19 page 2 of 6
$25HY6XPPRQVLQD&LYLO$FWLRQ3DJH

 &LYLO$FWLRQ1R

                                                       3522)2)6(59,&(
                       (This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (l))

           7KLVVXPPRQVIRU(name of individual and title, if any)
 ZDVUHFHLYHGE\PHRQ (date)                                          

           u ,SHUVRQDOO\VHUYHGWKHVXPPRQVRQWKHLQGLYLGXDODW (place)
                                                                                   RQ (date)                          RU

           u ,OHIWWKHVXPPRQVDWWKHLQGLYLGXDO¶VUHVLGHQFHRUXVXDOSODFHRIDERGHZLWK(name)
                                                                DSHUVRQRIVXLWDEOHDJHDQGGLVFUHWLRQZKRUHVLGHVWKHUH
           RQ (date)                                DQGPDLOHGDFRS\WRWKHLQGLYLGXDO¶VODVWNQRZQDGGUHVVRU

           u ,VHUYHGWKHVXPPRQVRQ(name of individual)                                                                      ZKRLV
           GHVLJQDWHGE\ODZWRDFFHSWVHUYLFHRISURFHVVRQEHKDOIRI(name of organization)
                                                                                   RQ (date)                          RU

           u ,UHWXUQHGWKHVXPPRQVXQH[HFXWHGEHFDXVH                                                                              RU

           u 2WKHU (specify):
                                                                                                                                           


           0\IHHVDUH                            IRUWUDYHODQG                 IRUVHUYLFHVIRUDWRWDORI                    


           ,GHFODUHXQGHUSHQDOW\RISHUMXU\WKDWWKLVLQIRUPDWLRQLVWUXH


 'DWH
                                                                                          Server’s signature



                                                                                        Printed name and title




                                                                                           Server’s address

 $GGLWLRQDOLQIRUPDWLRQUHJDUGLQJDWWHPSWHGVHUYLFHHWF
                 USDC IN/ND case 2:19-cv-00146 document 1-8 filed 04/16/19 page 3 of 6
$25HY6XPPRQVLQD&LYLO$FWLRQ


                                      81,7(' 67$7(6 ',675,&7 &2857
                                                                  IRUWKH
                                                      Northern District of Indiana
                                                   BBBBBBBBBB'LVWULFWRIBBBBBBBBBB


              81,7(' 67$7(6 2) $0(5,&$
                                                                    
                                                                    
                              Plaintiff
                                                                    
                                 Y                                        &LYLO$FWLRQ1R   2:19cv146
                                                                    
              7(5(6$ ,/(1( $50(6 (7 $/                             
                             Defendant
                                                                    


                                                   6800216,1$&,9,/$&7,21

7R (Defendant’s name and address) 3(5621$/ 5(35(6(17$7,9( 2) 7+( *8$5',$16+,3
                                          2) 7(5(6$ $50(6
                                          521$/' - 7+25(621 3(5621$/ 5(35(6(17$7,9(
                                           6:((7 %5,$5 /1
                                          9$/3$5$,62 ,1 



          $ODZVXLWKDVEHHQILOHGDJDLQVW\RX

         :LWKLQGD\VDIWHUVHUYLFHRIWKLVVXPPRQVRQ\RXQRWFRXQWLQJWKHGD\\RXUHFHLYHGLW²RUGD\VLI\RX
DUHWKH8QLWHG6WDWHVRUD8QLWHG6WDWHVDJHQF\RUDQRIILFHURUHPSOR\HHRIWKH8QLWHG6WDWHVGHVFULEHGLQ)HG5&LY
3DRU²\RXPXVWVHUYHRQWKHSODLQWLIIDQDQVZHUWRWKHDWWDFKHGFRPSODLQWRUDPRWLRQXQGHU5XOHRI
WKH)HGHUDO5XOHVRI&LYLO3URFHGXUH7KHDQVZHURUPRWLRQPXVWEHVHUYHGRQWKHSODLQWLIIRUSODLQWLII¶VDWWRUQH\
ZKRVHQDPHDQGDGGUHVVDUH
                                          'HERUDK 0 /HRQDUG
                                          $VVLVWDQW 8QLWHG 6WDWHV $WWRUQH\
                                          8QLWHG 6WDWHV $WWRUQH\
V 2IILFH1',1
                                           )HGHUDO 3OD]D 6XLWH 
                                          +DPPRQG ,1 

       ,I\RXIDLOWRUHVSRQGMXGJPHQWE\GHIDXOWZLOOEHHQWHUHGDJDLQVW\RXIRUWKHUHOLHIGHPDQGHGLQWKHFRPSODLQW
<RXDOVRPXVWILOH\RXUDQVZHURUPRWLRQZLWKWKHFRXUW



                                                                                 CLERK OF COURT


'DWH
                                                                                         Signature of Clerk or Deputy Clerk
                  USDC IN/ND case 2:19-cv-00146 document 1-8 filed 04/16/19 page 4 of 6
$25HY6XPPRQVLQD&LYLO$FWLRQ3DJH

 &LYLO$FWLRQ1R

                                                       3522)2)6(59,&(
                       (This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (l))

           7KLVVXPPRQVIRU(name of individual and title, if any)
 ZDVUHFHLYHGE\PHRQ (date)                                          

           u ,SHUVRQDOO\VHUYHGWKHVXPPRQVRQWKHLQGLYLGXDODW (place)
                                                                                   RQ (date)                          RU

           u ,OHIWWKHVXPPRQVDWWKHLQGLYLGXDO¶VUHVLGHQFHRUXVXDOSODFHRIDERGHZLWK(name)
                                                                DSHUVRQRIVXLWDEOHDJHDQGGLVFUHWLRQZKRUHVLGHVWKHUH
           RQ (date)                                DQGPDLOHGDFRS\WRWKHLQGLYLGXDO¶VODVWNQRZQDGGUHVVRU

           u ,VHUYHGWKHVXPPRQVRQ(name of individual)                                                                      ZKRLV
           GHVLJQDWHGE\ODZWRDFFHSWVHUYLFHRISURFHVVRQEHKDOIRI(name of organization)
                                                                                   RQ (date)                          RU

           u ,UHWXUQHGWKHVXPPRQVXQH[HFXWHGEHFDXVH                                                                              RU

           u 2WKHU (specify):
                                                                                                                                           


           0\IHHVDUH                            IRUWUDYHODQG                 IRUVHUYLFHVIRUDWRWDORI                    


           ,GHFODUHXQGHUSHQDOW\RISHUMXU\WKDWWKLVLQIRUPDWLRQLVWUXH


 'DWH
                                                                                          Server’s signature



                                                                                        Printed name and title




                                                                                           Server’s address

 $GGLWLRQDOLQIRUPDWLRQUHJDUGLQJDWWHPSWHGVHUYLFHHWF
                 USDC IN/ND case 2:19-cv-00146 document 1-8 filed 04/16/19 page 5 of 6
$25HY6XPPRQVLQD&LYLO$FWLRQ


                                      81,7(' 67$7(6 ',675,&7 &2857
                                                                   IRUWKH
                                                      Northern District of Indiana
                                                   BBBBBBBBBB'LVWULFWRIBBBBBBBBBB


              81,7(' 67$7(6 2) $0(5,&$
                                                                     
                                                                     
                              Plaintiff
                                                                     
                                 Y                                         &LYLO$FWLRQ1R   2:19cv146
                                                                     
              7(5(6$ ,/(1( $50(6 (7 $/                              
                             Defendant
                                                                     


                                                   6800216,1$&,9,/$&7,21

7R (Defendant’s name and address) 3(5621$/ 5(35(6(17$7,9( 2) 7+( *8$5',$16+,3
                                          2) 7(5(6$ $50(6
                                          FR $OLVVD )D\H .RKOKRII (VT
                                           ,QGLDQD $YH 6XLWH '
                                          9DOSDUDLVR ,1 



          $ODZVXLWKDVEHHQILOHGDJDLQVW\RX

         :LWKLQGD\VDIWHUVHUYLFHRIWKLVVXPPRQVRQ\RXQRWFRXQWLQJWKHGD\\RXUHFHLYHGLW²RUGD\VLI\RX
DUHWKH8QLWHG6WDWHVRUD8QLWHG6WDWHVDJHQF\RUDQRIILFHURUHPSOR\HHRIWKH8QLWHG6WDWHVGHVFULEHGLQ)HG5&LY
3DRU²\RXPXVWVHUYHRQWKHSODLQWLIIDQDQVZHUWRWKHDWWDFKHGFRPSODLQWRUDPRWLRQXQGHU5XOHRI
WKH)HGHUDO5XOHVRI&LYLO3URFHGXUH7KHDQVZHURUPRWLRQPXVWEHVHUYHGRQWKHSODLQWLIIRUSODLQWLII¶VDWWRUQH\
ZKRVHQDPHDQGDGGUHVVDUH
                                          'HERUDK 0 /HRQDUG
                                          $VVLVWDQW 8QLWHG 6WDWHV $WWRUQH\
                                          8QLWHG 6WDWHV $WWRUQH\
V 2IILFH1',1
                                           )HGHUDO 3OD]D 6XLWH 
                                          +DPPRQG ,1 

       ,I\RXIDLOWRUHVSRQGMXGJPHQWE\GHIDXOWZLOOEHHQWHUHGDJDLQVW\RXIRUWKHUHOLHIGHPDQGHGLQWKHFRPSODLQW
<RXDOVRPXVWILOH\RXUDQVZHURUPRWLRQZLWKWKHFRXUW



                                                                                 CLERK OF COURT


'DWH
                                                                                          Signature of Clerk or Deputy Clerk
                  USDC IN/ND case 2:19-cv-00146 document 1-8 filed 04/16/19 page 6 of 6
$25HY6XPPRQVLQD&LYLO$FWLRQ3DJH

 &LYLO$FWLRQ1R

                                                       3522)2)6(59,&(
                       (This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (l))

           7KLVVXPPRQVIRU(name of individual and title, if any)
 ZDVUHFHLYHGE\PHRQ (date)                                          

           u ,SHUVRQDOO\VHUYHGWKHVXPPRQVRQWKHLQGLYLGXDODW (place)
                                                                                   RQ (date)                          RU

           u ,OHIWWKHVXPPRQVDWWKHLQGLYLGXDO¶VUHVLGHQFHRUXVXDOSODFHRIDERGHZLWK(name)
                                                                DSHUVRQRIVXLWDEOHDJHDQGGLVFUHWLRQZKRUHVLGHVWKHUH
           RQ (date)                                DQGPDLOHGDFRS\WRWKHLQGLYLGXDO¶VODVWNQRZQDGGUHVVRU

           u ,VHUYHGWKHVXPPRQVRQ(name of individual)                                                                      ZKRLV
           GHVLJQDWHGE\ODZWRDFFHSWVHUYLFHRISURFHVVRQEHKDOIRI(name of organization)
                                                                                   RQ (date)                          RU

           u ,UHWXUQHGWKHVXPPRQVXQH[HFXWHGEHFDXVH                                                                              RU

           u 2WKHU (specify):
                                                                                                                                           


           0\IHHVDUH                            IRUWUDYHODQG                 IRUVHUYLFHVIRUDWRWDORI                    


           ,GHFODUHXQGHUSHQDOW\RISHUMXU\WKDWWKLVLQIRUPDWLRQLVWUXH


 'DWH
                                                                                          Server’s signature



                                                                                        Printed name and title




                                                                                           Server’s address

 $GGLWLRQDOLQIRUPDWLRQUHJDUGLQJDWWHPSWHGVHUYLFHHWF
